     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

                               )
MARY KNEECE LANE,              )
                               )
      Plaintiff,               )
                               )
v.                             )     Civil Action No.:
                               )
                               )
HCA HEALTHCARE OF              )
OF GEORGIA, INC., and          )
SMHA HEALTHCARE, INC.          )
f/k/a MEMORIAL HEALTH          )
UNIVERSITY MEDICAL             )
CENTER, INC.,                  )
                               )     JURY TRIAL REQUESTED
      Defendants.              )
____________________________________


                                 COMPLAINT

      COMES NOW, Mary Kneece Lane (“Ms. Lane”) by and through her counsel

of record and files this Complaint against HCA Healthcare of Georgia, Inc. and

SMHA Healthcare, Inc. f/k/a Memorial Health University Medical Center

(hereinafter referenced by their individual names or collectively as “Defendant” or

“Memorial”), and shows the Court as follows:




                                    Page 1 of 21
       Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 2 of 21




                                         INTRODUCTION

        Plaintiff Mary Kneece Lane (“Ms. Lane”) brings this action under the

Americans with Disabilities Act Amendments Act of 2008, 42 U.S.C. §12101, et

seq. (“ADAAA”) against her former employer, Defendant Memorial Health

University Medical Center.1 As described in more detail below, Ms. Lane returned

to employment from shoulder surgery in August 2018 with no use whatsoever of her

right arm. Upon return, Memorial permitted her return to work without hesitation.

During post-operative care on August 8, 2018, physical therapists employed by

Memorial fractured Ms. Lane’s glenoid bone in her right shoulder, requiring

additional surgery on September 11, 2018. Memorial granted Ms. Lane a leave of

absence through February 4, 2019. Upon her return, she was again released by

Memorial to work with limited restrictions. Immediately after approval of her return

to work, however, the Vice President of Surgical Services informed Ms. Lane that

her employment was terminated.

                                JURISDICTION AND VENUE

                                                     1.

        The jurisdiction of the Court is conferred pursuant to 28 U.S.C. § 1331

(federal question), and 28 U.S.C. § 1343(a)(3), (a)(4) (civil rights).

1
 Plaintiff has named two corporations as defendants. As explained below, the employer defended Ms. Lane’s
Charge of Discrimination filed with the U.S. Equal Employment Opportunity Commission (EEOC) in the name of
Memorial Health University Medical Center. It may be necessary to identify the proper party defendant during
discovery.

                                                Page 2 of 21
     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 3 of 21




                                         2.

      Venue is proper in this Court under 28 U.S.C. § 1391 because it is a district

wherein Defendant resides or does business and where a substantial part of the events

or omissions giving rise to Ms. Lane’s claims occurred. Venue is further proper

under 42 U.S.C. § 2000e-5(f)(3) because it is the district in which the unlawful

employment practices were committed.

                                    PARTIES

                                         3.

      Plaintiff Mary Kneece Lane is a citizen and resident of the United States, who

resides in South Carolina. Ms. Lane was employed by Defendant Memorial as

Director of Central Sterile until unlawful termination of her employment on

February 4, 2019.

                                         4.

      Defendant HCA Health Services of Georgia, Inc. is a Georgia corporation

doing business in Savannah, Chatham County, Georgia in the Savannah Division of

the U.S. District Court for the Southern District of Georgia. HCA Health Services

of Georgia, Inc. can be served with process by serving The Corporation Company

(FL), 106 Colony Park Drive, Ste. 800-B, Cumming, Georgia 30040-2794.




                                     Page 3 of 21
     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 4 of 21




                                         5.

       SMHA Healthcare Center, Inc., f/k/a Memorial Health University Medical

Center, Inc. (SMHA Healthcare) is a Georgia corporation that does business in

Savannah, Chatham County, Georgia in the Savannah Division of the U.S. District

Court for the Southern District of Georgia. Memorial Health University Medical

Center, Inc. is or was a Georgia corporation in whose name Ms. Lane’s employer

defended her Charge of Discrimination filed with the U.S. Equal Employment

Opportunity Commission (EEOC). Defendant SMHA Healthcare, Inc. can be

served with process by serving National Registered Agents, Inc., 289 S. Culver

Street, Lawrenceville, Georgia 30046-4805.

                                         6.

      Defendant Memorial is a hospital and medical care provider and was an

employer of Ms. Lane at all times relevant to this action.

                                         7.

      Defendant Memorial is, and was at all times relevant to this action, an

"employer" engaged in an industry affecting commerce within the meaning of 42

U.S.C. § 12111(5) and has employed over five hundred (500) persons for the

requisite duration as provided in 42 U.S.C. § 1981a(b)(3).




                                     Page 4 of 21
       Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 5 of 21




             EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                          8.

       Ms. Lane timely filed U.S. Equal Employment Opportunity Commission

(EEOC) Charge No. 415-2019-00647 on June 13, 2019 and received a notice of right

to sue dated January 11, 2021. See attached Exhibits A and B, respectively. Ms.

Lane files this action within ninety (90) days of her receipt of the notice of right to

sue.

                                          9.

       All conditions precedent to jurisdiction under the ADAAA have occurred,

including Ms. Lane’s exhaustion of all applicable administrative remedies, including

specifically her timely filing of a Charge of Discrimination with the EEOC, and her

timely filing of this action.

                            FACTUAL BACKGROUND

                                          10.

       Mary Kneece Lane was hired by Defendant Memorial as a contractor working

on the premises of the hospital in October 2017 and began work as a full-time

employee in June 2018 as Director of Central Sterile. Ms. Lane was responsible for

supervising staff within the sterile processing department which cleans, sterilizes

and maintains surgical instruments, equipment and trays, and ensured compliance

with regulatory agencies. She was a leader in her field, serving on many national

                                      Page 5 of 21
     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 6 of 21




standards committees with the Association for the Advancement of Medical

Instrumentation (AAMI), the 3M Advisory Board of North America and as a Subject

Matter Expert.

                                         11.

      For the time period of July 23, 2018 through August 5, 2018, Memorial

granted Ms. Lane a leave of absence for shoulder surgery on July 24, 2018. The

surgery was successful and thereafter Ms. Lane began prescribed physical therapy

to facilitate the return to full use of her shoulder. She returned to work at Memorial

on August 6, 2018 having no use whatsoever of her right arm. Upon return,

Memorial, through its Employee Health Department and her supervisor, permitted

her return to work with knowledge of her medical condition.

                                         12.

      On August 8, 2018, physical therapists employed by Memorial broke Ms.

Lane’s glenoid. Ms. Lane continued to work until additional surgery required to

treat the broken glenoid. For this short, uneventful period of time, from August 8,

2018 through September 7, 2018, Ms. Lane had no use of her right arm. With

incidental assistance from other employees, however, Ms. Lane performed all

essential functions of her job.




                                     Page 6 of 21
     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 7 of 21




                                         13.

      Defendant Memorial granted Ms. Lane a leave of absence for surgery

beginning after the September 7, 2018 work day, with specific exception given by

her supervisor to work from home on September 10, 2018.

                                         14.

      The leave of absence granted by Defendant Memorial extended from

September 7, 2018 (with the specific exception as noted) through February 4, 2019.

                                         15.

      Upon her return to work on February 4, 2019, she was again released by the

same Employee Health Department to work with limited restrictions. Immediately

after approval of her return to work, however, the Vice President of Surgical Services

informed Ms. Lane that her employment was terminated.

                                         16.

      After terminating her employment, and with knowledge that its conduct

violated the ADAAA and with further knowledge that its prior representations of

accommodation to Ms. Lane were false, Memorial began to position itself for denial

of facts underlying ADAAA liability, including without limitation, falsely claiming

that Ms. Lane resigned from employment, falsely claiming that Ms. Lane failed to

apprise Memorial of her medical condition, falsely claiming that it attempted to

contact Ms. Lane when in fact it did not, falsely claiming that Ms. Lane failed to


                                     Page 7 of 21
     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 8 of 21




follow-up on inquiries from Memorial during her absence, and falsely claiming that

Ms. Lane refused consideration of further work after termination of her employment

when in fact she enthusiastically accepted the prospect of further work with

Memorial.

                                      COUNT I

              DISCRIMINATION BASED ON FAILURE TO
         REASONABLY ACCOMMODATE MS. LANE’S DISABILITY

                                            17.

      Ms. Lane incorporates by reference all of the paragraphs hereinabove and

below.

                                            18.

      During her tenure of employment with Memorial, Ms. Lane was granted

accommodations that allowed leaves of absence and flexible working conditions

related to surgery on her right shoulder.

                                            19.

      After her leave of absence from July 23, 2018 through August 5, 2018, when

Ms. Lane returned to work on August 6, 2018, she had no use of her right arm.

Nevertheless, Memorial duly authorized her return to work. For approximately one

month after her return to work with no use of her right arm, Ms. Lane performed the

essential functions of her position as Director of Central Sterile.



                                      Page 8 of 21
     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 9 of 21




                                        20.

      During her tenure of employment with Memorial, Ms. Lane was granted an

accommodation allowing absence from work for further surgery on the same

shoulder beginning after work on September 7, 2018 with the exception of working

from home on September 10, 2018.

                                        21.

      After her leave of absence, when Ms. Lane returned to work from her second

surgery on February 4, 2019, she could use her right arm with limitations.

Nevertheless, Memorial duly authorized her return to work with limitations.

                                        22.

      On the same day that she was authorized by Memorial to return to work with

limitations after her second surgery, the Vice President of Surgical Services

informed Ms. Lane that her employment was terminated.

                                        23.

      At all times relevant to this action, Ms. Lane was a qualified individual with

a disability within the meaning of the ADAAA. 42 U.S.C. §§ 12111(8), 12102(1).

                                        24.

      At all times relevant to this action, Ms. Lane had a physical impairment that

substantially limited one or more of her major life activities, including but not




                                    Page 9 of 21
    Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 10 of 21




limited to performing certain manual tasks, reaching, lifting, and working. 42 U.S.C.

§ 12102(2)(A), 29 C.F.R. § 1630.2(i), (j).

                                        25.

      At all times relevant to this action, Ms. Lane’s physical impairment as

described herein was known to Defendant Memorial.

                                        26.

      Despite her physical impairment, on February 4, 2019 and at all times

subsequent thereto, Ms. Lane was able to perform all essential functions of her

position as Director of Central Sterile at Memorial with or without a reasonable

accommodation. 42 U.S.C. § 12111(8).

                                        27.

      Just as Memorial has accommodated Ms. Lane’s absence from her position as

Director of Central Sterile in late July and early August 2018, Memorial could have

reasonably accommodated Ms. Lane’s absence from work from late 2018 through

early 2019 – and, indeed, made the commitment to do so.

                                        28.

      Just as Memorial accommodated Ms. Lane’s return to, and performance of,

work as Director of Central Sterile on August 6, 2018 with no use of her right arm,

Memorial could have reasonably accommodated Ms. Lane’s return to, and




                                    Page 10 of 21
    Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 11 of 21




performance of, her work as Director of Central Sterile in February 2019 with

limited use of her right arm.

                                       29.

      Defendant Memorial discriminated against Ms. Lane in violation of the

ADAAA on the basis of her disability when it denied her the proven reasonable

accommodations associated with allowing her return to work in February 2019,

including her leave of absence and flexible working conditions. 42 U.S.C. §

12112(a), (b)(5)(A).

                                       30.

      As proven by Defendant’s accommodations and Ms. Lane’s successful return

to work in August 2018, Defendant had no significant difficulty or expense in

providing Ms. Lane either the leave of absence to which it committed or the lesser

accommodation for her return to work in February 2019. 42 U.S.C. § 12111 (10).

                                       31.

      Defendant violated the ADAAA intentionally, and with malice and reckless

indifference to Ms. Lane’s federally protected rights. 42 U.S.C. § 12112 (a),

(b)(5)(A), 42 U.S.C. §§ 1981(a)(2), 1981a(b).

                                       32.

      As a direct and proximate result of Defendant Memorial’s failure to

accommodate her disability, Ms. Lane suffered damages, including without


                                   Page 11 of 21
     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 12 of 21




limitation lost income and other job-related benefits, physical and emotional distress,

mental anguish, inconvenience, loss of enjoyment of life, and other non-pecuniary

losses all in an amount to be established at trial. 42 U.S.C. § 12117(a), 42 U.S.C. §§

1981(a)(2), 1981a(b).

                                         33.

      Moreover, Ms. Lane is entitled to reinstatement to employment by Defendant

Memorial and, if reinstatement is not feasible under the circumstances, she is entitled

to an award of damages for future lost income and benefits of employment. 42

U.S.C. § 12117(a).

                                   COUNT II

             DISCRIMINATION BECAUSE MEMORIAL
          REGARDED MS. LANE AS HAVING A DISABILITY

                                         34.

      Ms. Lane incorporates by reference all of the paragraphs herein above and

below.

                                         35.

      Defendant’s discharge of Plaintiff violated the ADAAA which prohibits

discrimination against qualified individuals because of an actual or perceived

physical impairment. 42 U.S.C. § 12112(a), 12102 (1)(C), 12102 (3).




                                     Page 12 of 21
       Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 13 of 21




                                         36.

        At the time Ms. Lane’s employment was terminated, the Vice President of

Surgical Services and other managers employed by Memorial knew of Ms. Lane’s

physical impairment.

                                         37.

        Defendant intentionally, and with reckless indifference to Ms. Lane’s rights,

violated the ADAAA by terminating her employment because of Ms. Lane’s actual

or perceived physical impairment, despite the clear prohibition of taking adverse

action against otherwise qualified individuals on that basis, as set forth in the

ADAAA. 42 U.S.C. § 12112(a), 12102 (1)(C), 12102 (3), 29 C.F.R. § 1630.2 (g),

(l).

                                         38.

        As a direct and proximate result of Defendant’s intentional discrimination,

Ms. Lane suffered damages, including without limitation lost income and other job-

related benefits, physical and emotional distress, mental anguish, inconvenience,

loss of enjoyment of life, and other non-pecuniary losses all in an amount to be

established at trial. 42 U.S.C. § 12117(a), 42 U.S.C. §§ 1981(a)(2), 1981a(b).

                                         39.

        Moreover, Ms. Lane is entitled to reinstatement to employment by Defendant

and, if reinstatement is not feasible under the circumstances, she is entitled to an


                                     Page 13 of 21
    Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 14 of 21




award of damages for future lost wages and benefits of employment. 42 U.S.C. §

12117(a).

                                    COUNT III

            DISCRIMINATION ON THE BASIS OF DISABILITY

                                        40.

      Ms. Lane incorporates by reference all of the paragraphs herein above and

below.

                                        41.

      At all times relevant to this action, Ms. Lane had a disability within the

meaning of the ADAAA.

                                        42.

      At all times relevant to this action, Ms. Lane had a physical impairment that

substantially limited one or more of her major life activities, including but not

limited to performing certain manual tasks, reaching, lifting, and working. 42 U.S.C.

§ 12102(2)(A), 29 C.F.R. § 1630.2(i).

                                        43.

      At all times relevant to this action, Ms. Lane’s physical impairment was

known to Defendant Memorial.




                                    Page 14 of 21
    Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 15 of 21




                                         44.

      Despite her physical impairment, Ms. Lane was able to perform all of the

essential functions of her position as Director of Central Sterile at Memorial with or

without a reasonable accommodation.

                                         45.

      Defendant discriminated against Ms. Lane in violation of the ADAA when it

limited, segregated, and classified Ms. Lane in a way that caused or otherwise

contributed to termination of her employment because of her disability. 42 U.S.C.

§ 12112 (b)(1).

                                         46.

      Defendant discriminated against Ms. Lane in violation of the ADAA when it

utilized standards, criteria or methods of administration that caused or otherwise

contributed to the termination of Ms. Lane’s employment because of her disability.

42 U.S.C. § 12112 (b)(3).

                                         47.

      Defendant discriminated against Ms. Lane in violation of the ADAA when it

terminated Ms. Lane’s employment of the basis her disability. 42 U.S.C. §§ 12112

(a), 12102 (1)(A).

                                         48.

      Defendant intentionally, and with reckless indifference to Ms. Lane’s rights,


                                     Page 15 of 21
    Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 16 of 21




violated the ADAAA by terminating her employment because of Ms. Lane’s actual

or perceived physical impairment, despite the clear prohibition of taking adverse

action against otherwise qualified individuals on that basis, as set forth in the

ADAAA. 42 U.S.C. § 12112(a), 12102 (1)(A).

                                        49.

      As a direct and proximate result of Defendant’s intentional discrimination,

Ms. Lane suffered damages, including without limitation lost income and other job-

related benefits, physical and emotional distress, mental anguish, inconvenience,

loss of enjoyment of life, and other non-pecuniary losses all in an amount to be

established at trial. 42 U.S.C. § 12117(a), 42 U.S.C. §§ 1981(a)(2), 1981a(b).

                                        50.

      Moreover, Ms. Lane is entitled to reinstatement to employment by Defendant

and, if reinstatement is not feasible under the circumstances, she is entitled to an

award of damages for future lost wages and benefits of employment. 42 U.S.C. §

12117(a).

                                   COUNT IV

 DISCRIMINATION BASED ON MS. LANE’S RECORD OF DISABILITY

                                        51.

      Ms. Lane incorporates by reference all of the paragraphs hereinabove and

below.

                                    Page 16 of 21
     Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 17 of 21




                                         52.

       At the time her employment was terminated, Ms. Lane had a record of

impairment as defined by the ADAAA in that she had a history of substantially

limiting physical impairments. 42 U.S.C. §§ 12112(a), 12102(1)(B); 29 C.F.R. §

1630.2 (g), (k).

                                         53.

       Defendant’s discharge of Ms. Lane violated the ADAAA which prohibit

discrimination against qualified individuals because of disability, including a record

of disability.

                                         54.

       Defendant intentionally, and with reckless indifference to Ms. Lane’s rights,

violated the ADAAA by terminating her employment because of Ms. Lane’s actual

or perceived physical impairment, despite the clear prohibition of taking adverse

action against otherwise qualified individuals on that basis, as set forth in the

ADAAA. 42 U.S.C. § 12112(a), 12102 (1)(B).

                                         55.

       As a direct and proximate result of Defendant’s intentional discrimination,

Ms. Lane suffered damages, including without limitation lost income and other job-

related benefits, physical and emotional distress, mental anguish, inconvenience,




                                     Page 17 of 21
    Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 18 of 21




loss of enjoyment of life, and other non-pecuniary losses all in an amount to be

established at trial. 42 U.S.C. § 12117(a), 42 U.S.C. §§ 1981(a)(2), 1981a(b).

                                        56.

      Moreover, Ms. Lane is entitled to reinstatement to employment by Defendant

and, if reinstatement is not feasible under the circumstances, she is entitled to an

award of damages for future lost wages and benefits of employment. 42 U.S.C. §

12117(a).

                                    COUNT V

              RETALIATION AND COERCION BECAUSE OF
              PROTECTED ACTIVITY UNDER THE ADAAA

                                        57.

      Ms. Lane incorporates by reference all paragraphs hereinabove and below.

                                        58.

      As a direct and proximate result of Ms. Lane having requested reasonable

accommodations, including absence from work and return to work with or without

limitations, Defendant Memorial violated the ADAAA in retaliating against Ms.

Lane by terminating her employment. 42 U.S.C. § 12203(a).

                                        59.

      Ms. Lane was entitled under the ADAAA to a reasonable accommodation of

the leave of absence from September 7, 2018 through February 4, 2019 to which


                                    Page 18 of 21
    Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 19 of 21




Memorial had committed and she was entitled under the ADAAA to the

accommodation of returning to work without discrimination on the basis of her

disability. Memorial further violated the ADAAA by interfering with Ms. Lane’s

exercise and enjoyment of those rights. 42 U.S.C. § 12203(b).

                                        60.

      As a direct and proximate result of Defendant’s intentional discrimination,

Ms. Lane suffered damages, including without limitation lost income and other job-

related benefits, physical and emotional distress, mental anguish, inconvenience,

loss of enjoyment of life, and other non-pecuniary losses all in an amount to be

established at trial. 42 U.S.C. § 12117(a), 42 U.S.C. §§ 1981(a)(2), 1981a(b).

                                        61.

      Moreover, Ms. Lane is entitled to reinstatement to employment by Defendant

and, if reinstatement is not feasible under the circumstances, she is entitled to an

award of damages for future lost wages and benefits of employment. 42 U.S.C. §

12117(a).

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays:

      a)    For her claims to be tried before a jury;

      b)    For Judgment to be entered against Defendant for their violations of

            Ms. Lane’s rights under the ADAAA;

                                    Page 19 of 21
Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 20 of 21




 c)    For Judgment requiring Defendant to make Ms. Lane whole by

       reimbursing her for out-of-pocket losses as well as lost compensation

       in an amount equal to the sum of any wages, salary, employment

       benefits or other compensation or benefits denied or lost as a result of

       their violation of Ms. Lane’s rights under federal law;

 d)    For Judgment requiring Defendant to compensate Ms. Lane for her

       mental and emotional distress damages suffered as a result of their

       violation of Ms. Lane’s rights under federal law;

 e)    For Judgment awarding Ms. Lane punitive damages against Defendant

       as appropriate in an amount determined by a jury;

 f)    For an Order reinstating Ms. Lane to her former position or providing

       her front pay in lieu of reinstatement;

 g)    For an Order granting Ms. Lane reasonable attorneys’ fees and

       reimbursement of reasonable expert witness fees together with any and

       all other costs associated with this action, as provided by law;

 h)    That Ms. Lane be awarded prejudgment and post-judgment interest;

 i)    For a permanent injunction enjoining Defendant and their successors,

       deputies, agents, employees, attorneys, and those acting in concert with

       them, from engaging in any employment practice or policy which

       interferes with, or fails to fulfill, their obligations under federal law;


                                Page 20 of 21
    Case 4:21-cv-00104-WTM-CLR Document 1 Filed 04/09/21 Page 21 of 21




     j)    For an order requiring Defendant and their managerial employees to

           complete training regarding their employees’ rights under federal law;

           and

     k)    For such further relief as necessary to fulfill the purposes of the federal

           laws under which Ms. Lane brings her claims, or as the Court otherwise

           deems just and proper.


     RESPECTFULLY SUBMITTED, this 9th day of April, 2021.



                                              /s/ S. Wesley Woolf____
                                              S. WESLEY WOOLF
                                              Georgia Bar No. 776175
                                              Attorney for Plaintiff


WOOLF LAW FIRM
408 East Bay Street
Savannah, Georgia 31401
T: (912) 201-3696
F: (912) 236-1884
woolf@woolflawfirm.net




                                    Page 21 of 21
